IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 40152

STATE OF IDAHO,                                     )     2013 Unpublished Opinion No. 396
                                                    )
        Plaintiff-Respondent,                       )     Filed: March 12, 2013
                                                    )
v.                                                  )     Stephen W. Kenyon, Clerk
                                                    )
DANNY JOE GILLIHAN,                                 )     THIS IS AN UNPUBLISHED
                                                    )     OPINION AND SHALL NOT
        Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for felony operating a motor vehicle while under the
       influence of alcohol, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Danny Joe Gillihan pled guilty to felony operating a motor vehicle while under the
influence of alcohol. Idaho Code §§ 18-8004, 18-8005. The district court sentenced Gillihan to
a unified term of ten years, with a minimum period of confinement of four years. Gillihan
appeals asserting that the district court abused its discretion.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                   1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gillihan’s judgment of conviction and sentence are affirmed.




                                                   2